        Case 1:18-cv-00824-TWT Document 21 Filed 10/09/18 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                          GAINESVILLE DIVISION

ARTHUR F. LESSER, IV                        )
                                            )
      Plaintiff                             )
                                            ) CIVIL ACTION
v.                                          )
                                            ) FILE NO. 1:18-cv-00824-TWT
                                            )
RELIANCE STANDARD LIFE                      )
INSURANCE COMPANY                           )
                                            )
      Defendant                             )

                             ORDER

      Having read the foregoing Consent Motion, and for Good Cause shown, the

time in which to submit Substantive Motions is hereby extended up to and including

November 15, 2018 and all other deadlines are moved forward correspondingly.

      SO ORDERED this 9th day of October, 2018.



                               /s/Thomas W. Thrash
                               THE HONORABLE THOMAS W. THRASH, JR.
                               United States District Judge




                                        1
